The appellant was convicted in the District Court of Nueces County for the offense of possessing liquor for the purpose of sale and the punishment assessed at confinement in the penitentiary for a term of one year.
There is no statement of facts contained in the record.
There are four bills of exception contained in the record but each of these bills have reference to testimony introduced in the case and there being no statement of facts it is impossible for us to determine that said bills show any error. It is therefore ordered that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.